579 P.2d 1287 (1978)
282 Or. 411
Donna WILSON, Personal Representative of the Estate of Douglas L. Wilson, Deceased, for the Benefit of Donna Wilson, Surviving Wife of the Deceased, William Lawton Wilson and Pamela Elizabeth Wilson, Dependent Children of the Deceased, Respondent,
v.
PIPER AIRCRAFT CORPORATION, a Pennsylvania Corporation, Appellant.
Beverly MacDonald, Personal Representative of the Estate of Arbie D. MacDonald, Deceased, for the Benefit of Beverly MacDonald, Surviving Wife of the Deceased, Joan MacDonald and Sheryl MacDonald, Dependent Children of the Deceased, Respondent,
v.
Piper Aircraft Corporation, a Pennsylvania Corporation, Appellant.
Supreme Court of Oregon, In Banc.[*]
Petition for Rehearing May 5, 1978.
Decided May 23, 1978.
Martin Schedler, David W. Harper, Robert B. Hopkins and Keane, Harper, Pearlman & Copeland, Portland, for petition.
Grant T. Anderson, William B. Crow and Miller, Anderson, Nash, Yerke & Weiner, Portland, contra.
On Respondents' Petition for Rehearing May 5, 1978.
HOLMAN, Justice.
In our original opinion in this products liability case we held that a prima facie case of design defect must include evidence which would permit a finding that a safer design would have been practicable. We pointed out that we had not found any cases in which this aspect of plaintiffs' prima facie case had been carefully considered. Plaintiffs' petition for rehearing brings to our attention a recent decision of the California Supreme Court which holds that a plaintiff's case is sufficient if it shows an injury caused by the defendant's design. Defendant then has the burden of proving that the product was not defective, that is, that the benefits of the challenged design feature outweighed its dangers. Barker v. Lull Engineering Co., Inc., 20 Cal. 3d 413, 143 Cal. Rptr. 225, 573 P.2d 443 (1978). We have considered that decision and do not find it persuasive.
In recent years California's law of products liability and our own have developed along different lines. We regard the Barker decision as additional evidence of those differences. Under that decision it appears that a design defect case will always go to the jury if only the plaintiff can show that the product caused the injury. In this jurisdiction, however, it is part of a plaintiff's case to show that a product *1288 which caused an injury was dangerously defective. We are satisfied that the position taken in our original opinion was correct.
The other points raised in the petition do not require discussion. The petition for rehearing is denied.
NOTES
[*]  Tongue, J., did not participate in the decision of this petition.